DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 02/09/2021, in which claims 21, 25, and 27-29 have been amended. Thus, claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of filtering and matching tax information and documents without significantly more. 
Claim 21 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
Claim 21 is directed to a method , which performs a series of steps, e.g., receiving digital tax information; providing a file name to each of the tax return items of the digital tax information; storing the digital tax information and the file name of each tax return item of the digital tax information; extracting the tax data from the digital tax information; detecting in the tax data a type of the tax data, a format of the tax data, a location of the tax data within the tax document and value ranges of the tax data; determining that the taxpayer has an account at a financial institution based on the type of data, the format of data, the location of data and the value ranges; determining that the tax data includes activity on accounts in a current tax year; obtaining a list of prior tax return items from a prior year tax return of the taxpayer; grouping the list of the prior tax return items based on at least one of tax return item type, Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a server, taxpayer device, tax document collection data unit, graphical user interface, third party system, tax preparation system, automated tax return preparation system, and first tax preparer device are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 21 is directed to an abstract idea (Step 2A-Prong 2: NO
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server, taxpayer device, tax document collection data unit, graphical user interface, third party system, tax preparation system, automated tax return preparation system, and first tax preparer device limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 21 is not patent eligible.
Dependent claims 22-40 have further defined the abstract idea that is present in their respective independent claim 21; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above. The dependent claims 22-40 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 22-40 are directed to an abstract idea. Thus, claims 21-40 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 15/832,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed automatically obtaining tax documents and identifying tax return items associated with the taxpayer by analyzing a prior year tax return; generating a list of tax return items; receiving authentication data for a third party database to receive a document; and automatically determine whether the document corresponds to a tax return item from the list of tax return items and store the corresponding document(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection of claims 21-40, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 02/09/2021. 
With respect to the objection of claim 21, the claim’s objection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 02/09/2021. 
Applicant's arguments filed dated  02/09/2021 have been fully considered but they are not persuasive due to the following reasons:
As presented above, claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 21-40 of copending Application No. 15/832,625. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed automatically obtaining tax documents and identifying tax return items associated with the taxpayer by analyzing a prior year tax return; generating a list of tax return items; receiving authentication data for a third party database to receive a document; and automatically determine whether the document corresponds to a tax return item from the list of tax return items and store the corresponding document(s). Thus, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Hence, Examiner respectfully declines Applicant’s request to withdraw the provisionally rejected claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 15/832,625.
With respect to the rejection of claims 21-40 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 21-40.
Applicant cites Examples 21, 25, 34, and 42 of the USPTO's "Subject Matter Eligibility Examples: Abstract Ideas" and submits that the cited computer systems in these Examples “alert[s] a 
Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Managing and controlling access to electronic financial and identification data of an account simply amount to the abstract idea of filtering and matching tax information and documents. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of filtering and matching tax information and documents and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., concepts performed in the human mind: including an observation, evaluation, judgment, opinion) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 21-40. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693